Citation Nr: 1433351	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from September to December 1982 and from January 1987 to October 2007. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which in relevant part, granted service connection for a bilateral knee disability and assigned an initial 10 percent disability rating, effective November 1, 2007.  The Veteran filed a timely notice of disagreement as to the initial 10 percent disability rating assigned.   

In May 2012, the Board denied the Veteran's claim for an initial compensable evaluation for bilateral hearing loss and remanded his claim for an initial rating in excess of 10 percent for a bilateral knee disability for additional development.  The case has since been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further evidentiary development is again necessary regarding the Veteran's claim for an initial rating in excess of 10 percent for his service-connected bilateral knee disability.  The Veteran contends that symptomatology associated with his service-connected bilateral knee disability is more severe than the initially assigned 10 percent evaluation indicates.  In the June 2014 appellate brief, the Veteran's representative indicated that the Veteran's service-connected bilateral knee disability continues to deteriorate. 

The most recent treatment records pertaining to the Veteran's service-connected bilateral knee disability are records submitted by him in March 2009 from Munson Army Health Center dating from December 2008 to January 2009.  During the June 2012 VA examination, however, the Veteran reported treatment of his bilateral knee disability with bilateral knee synvisc injections every 8 to 12 months, and most recently in March 2012.  Records of such treatment have not been requested or associated with the claims file for review.  As such, additional development is necessary to obtain records of any treatment the Veteran received for his bilateral knee disability since January 2009.  

In addition, the Veteran's bilateral knee disability was most recently evaluated during VA examination in June 2012, more than two years ago.  As noted, the June 2014 appellate brief from his representative contains an allegation that it continues to deteriorate.   Accordingly, a new VA examination is necessary to determine the current severity of the Veteran' service-connected bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected bilateral knee disability since January 2009.  

Regardless of the Veteran's response to the above request for information, obtain records of all relevant medical and orthopedic treatment he received since January 2009 at Munson Army Health Center.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for review.

2. Once the above requested development is completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral knee disability.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner should note that it has been reviewed.

As to any range of motion testing conducted, the examiner is required to use a goniometer for such testing and to note that a goniometer was used.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran's bilateral knee disability under the appropriate diagnostic codes.  In doing so, the examiner is requested to identify whether x-ray finding during VA examination in June 2012 of "mild genu valgus" is the equivalent of genu recurvatum, and if so, whether there is objective demonstration of weakness and insecurity in weight bearing.  

3. The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  The requested examination report must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


